Title: From Thomas Jefferson to Jacob Hollingsworth, 18 February 1793
From: Jefferson, Thomas
To: Hollingsworth, Jacob



Sir
Philadelphia Feb. 18. 1793

You desired in a former letter to be informed when Congress should provide for lost certificates which might be proved by other vouchers. I am not certain whether the inclosed act passed and printed a few days ago may come up to your view. But under the possibility that it might, I send it to you by the first post since it was printed.
I have not yet received any letter from Mr. Biddle. I wish he could find tenants enough for 2000 acres, that being the whole I wish to rent in that part of the country. It would enable them too to settle the different lots among themselves more to their mind, and to proportion the rent of each to it’s comparative value, so as that while I should receive a quarter of a dollar the acre upon the whole, they should pay some more some less according as their lot should be more or less good. In like manner, they might then have the whole of the laborers now on the lands, paying me 50. dollars a year for every man and woman of the whole, but they dividing them to their mind, and contributing more or less according as each should have the more or the less valuable laborers in their lot. This I think would be just and satisfactory to all. I shall not pass Elkton so early as March but will give Mr. Biddle notice when I do pass, in time to meet me. I will trouble you to communicate these things to him and to let him know I shall be glad to receive information from him by letter. I am Sir your very humble servt 

Th: Jefferson

